Citation Nr: 0201480	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  99-16 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to special monthly compensation based on loss 
of use of the hands or feet.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance and 
adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Regional 
Office (RO) that denied the veteran's claim for a certificate 
of eligibility for assistance in acquiring an automobile or 
other conveyance and adaptive equipment or adaptive equipment 
only.  Although a notice of disagreement with this 
determination was not received, the RO issued a statement of 
the case concerning this issue in April 1999.  The veteran 
relied on this and filed a timely substantive appeal in 
August 1999.  Thus, the Board will adjudicate this matter.  

By rating action dated in July 2000, the RO denied the 
veteran's claim for special monthly compensation based on 
loss of use of the hands or feet.  A statement of the case 
with respect to this matter was issued in February 2001, and 
a statement from the veteran's representative received in 
June 2001 constitutes a timely substantive appeal.  
Accordingly, this matter is also properly before the Board 
for appellate review.  

The Board notes that the RO initially denied the veteran's 
claim for special monthly compensation based on loss of use 
of the hands or feet in a rating decision dated in March 
1999.  While a notice of disagreement was received in August 
1999, the RO did not issue a statement of the case until 
February 2001.  At that time, the RO advised the veteran that 
a substantive appeal had not been received and that if either 
a request for an extension of the time limit or a substantive 
appeal was not received within sixty days, it would be 
assumed that he did not wish to complete his appeal.  It was 
further noted that the veteran's appellate rights would 
expire on April 23, 2001.  In light of the fact that a 
statement from the representative was not received until June 
2001, it cannot be considered a timely substantive appeal 
with respect to the March 1999 rating action.  


FINDINGS OF FACT

1.  Service connection is in effect for rheumatoid arthritis, 
evaluated as 80 percent disabling prior to August 25, 1999, 
and 100 percent disabling, effective August 25, 1999; and for 
rheumatic fever, evaluated as noncompensable.

2.  The veteran is unable to grip, and has loss of use of 
both hands.

3.  The veteran uses an electric scooter for ambulation, and 
has loss of use of both feet.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
loss of use of both hands have been met.  38 C.F.R. 
§§ 3.350(a)(2), 4.63 (2001).

2.  The criteria for special monthly compensation based on 
loss of use of both feet have been met.  38 C.F.R. 
§§ 3.350(a)(2), 4.63 (2001).

3.  The criteria for a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance and 
adaptive equipment have been met.  38 U.S.C.A. § 3901, 3902 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.808 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the facts pertinent to the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated he is 
in receipt of any private medical treatment.  The RO has 
obtained the veteran's VA medical treatment records.  
Additionally, the RO provided the veteran with several 
examinations in relation to rheumatoid arthritis.  

The record discloses that the March 1999 and July 2000 rating 
decisions provided the veteran with the reasons and bases for 
the denial of his claims for a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance and 
adaptive equipment or adaptive equipment only and for special 
monthly compensation based on loss of use of the hands or 
feet.  The April 1999 statement of the case and the February 
2001 supplemental statements of the case provided the veteran 
with the applicable criteria for a certificate of eligibility 
for assistance in acquiring an automobile or other conveyance 
and adaptive equipment or adaptive equipment only and for 
special monthly compensation based on loss of use of the 
hands or feet.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

Factual background

The veteran was afforded an examination by a private 
physician for purposes of housebound status or the need for 
the regular aid and attendance in June 1998.  It was 
indicated that the veteran had pain in multiple joints, with 
restrictions as expected with active rheumatoid arthritis.  
It was also stated that the pain and swelling noted in 
multiple joints would make driving difficult, if the veteran 
was in an acute flare.  Finally, it was reported that the 
veteran used a cane, a walker and a wheelchair.  The 
diagnoses were rheumatoid arthritis, diabetes mellitus, and 
peripheral neuropathy.

In a statement dated in June 1998, the private physician 
referred to above related that the veteran reported that his 
joints continued to hurt.  It was noted that the veteran 
stated that his rheumatoid arthritis was stable.  Following 
an examination, the pertinent diagnosis was rheumatoid 
arthritis, stable.

The veteran was afforded an examination by the VA for 
purposes of housebound status or the need for the regular aid 
and attendance in August 1999.  He related that he was able 
to drive, and able to leave the house.  He indicated that he 
spent his time in his recliner.  The veteran also noted that 
he was able to walk at home, but used a scooter to go outside 
the home.  It was also noted that the veteran's wife had to 
help him get dressed and eat because of arthritis in the 
veteran's hands.  The diagnoses were rheumatoid arthritis and 
diabetes.

On VA examination of the hands in November 1999, the veteran 
complained of constant pain with any attempt to use either 
hand.  He reported difficulty with fine motor activity.  It 
was noted that his wife assisted him with some activities of 
daily living, such as fastening buttons.  On examination, it 
was indicated that the veteran had undergone replacement of 
the metacarpal phalangeal joints of the right hand.  There 
was marked swelling and tenderness over the metacarpal 
phalangeal joints of the index and middle fingers, 
bilaterally, and the thumb.  There was some tenderness, 
thenar atrophy and muscle weakness.  It was noted that the 
veteran had difficulty picking up small objects during the 
examination.  It was further indicated that he was unable to 
grip at all.  He was unable to touch the fingers to the palm.  
He was able to touch the tip of the thumb to all fingertips 
on both hands with the exception of the left fourth finger.  
He touched the distal interphalangeal joint, but was unable 
to reach the tip of the finger.  Although he was able to 
reach that far with the thumb to fingertip, he was weak and 
the examiner could easily pull the thumb and fingertip apart 
with very little resistance by the veteran.  The examination 
report contains the range of motion of the veteran's fingers.  
The diagnosis was documented rheumatoid arthritis with active 
synovitis.  The examiner noted that the veteran had had joint 
replacements of the metacarpal phalangeal joints of the right 
hand and that he had extremely limited range of motion, very 
poor strength in the hands and impaired fine motor activity.  

A VA examination of the joints was also conducted in November 
1999.  The veteran complained of chronic and continuous pain 
in almost all joints.  He stated that the pain was aggravated 
by changes in weather and any movements.  He related that he 
spent many days sitting in a recliner chair, and that, when 
out of his home, his mobility was by electric scooter.  It 
was indicated that he was able to walk a few feet in the 
house, but with pain.  The examination report notes that the 
veteran wore soft shoes with cushioned inserts because of 
pain with weight bearing, particularly if he walked on a bare 
floor without shoes and socks.  It was further stated that 
the veteran's activity was limited to being sedentary.  The 
veteran noted that he was unable to use a regular manual 
wheelchair because of limitations due to his hands from 
rheumatoid arthritis.  He maintained that he had difficulty 
fastening buttons and that he used Velcro fasteners on his 
shoes because he could not tie his shoes.  An examination 
disclosed some soft tissue swelling and tenderness at the 
insertion of the Achilles tendon, bilaterally.  The diagnosis 
was rheumatoid arthritis.  The examiner stated that the 
veteran had limitation of motion that was accompanied by 
pain.  He added that the veteran had difficulty with fine 
motor activity.  He commented that during the course of the 
examination, it was obvious that the veteran had painful 
mobility or ambulation that was quite painful and somewhat 
unsteady.

The veteran was afforded a VA examination of the feet in 
November 1999.  He complained of constant pain in almost 
every joint, including both feet.  He stated that he had pain 
with weight bearing.  He related that he was primarily 
limited to mobility by an electric scooter when he was away 
from the house.  Within the house, the veteran indicated that 
he was able to walk a few feet, such as within a room, or 
from one room to another, and then he had to stop and sit 
because of the pain.  It was maintained that he was unsteady 
on his feet.  The examiner noted that the veteran had arrived 
in an electric scooter.  He added that the veteran was able 
to stand up, but was very unsteady and appeared to be in pain 
as he walked a couple of steps to the examination table.  It 
was noted that the veteran required some assistance to 
prevent him from falling when getting out of the electric 
scooter, and when climbing on and off the examination table.  
The examination report shows that the veteran was on 
medications for rheumatoid arthritis, and that there was some 
relief of pain at rest, but it was incomplete.  

An examination revealed that there were no gross deformities 
of the feet.  The veteran had some callus formation of both 
heels.  It was stated that the veteran was completely unable 
to rise up on either the heels or toes.  Any attempt to do so 
was very painful and caused him to become more unstable.  The 
veteran was unable to completely pronate or supinate while 
weight bearing.  There were no ischemic changes or changes of 
venous insufficiency.  The diagnosis was rheumatoid 
arthritis.  The examiner stated that it limited the veteran 
to be essentially non-weight bearing, except for a few feet 
at a time within his house.  The veteran was dependent on an 
electric scooter for any mobility beyond that.  It was noted 
that he was unsteady on his feet.  The examiner commented 
that the veteran appeared to be in pain while weight bearing 
without shoes and socks.  

The veteran has been granted service connection for 
rheumatoid arthritis, evaluated as 80 percent disabling prior 
to August 25, 1999, and 100 percent effective August 25, 
1999; and for rheumatic fever, evaluated as noncompensable.

Analysis 

Under the governing criteria, loss of use of a hand or a 
foot, for the purpose of special monthly compensation, will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below elbow or knee with use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance and propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  Extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of 2 major joints of an extremity, or shortening of 
the lower extremity of 3-1/2 inches (8.9 cms.) or more, will 
be taken as loss of use of the hand or foot involved.  
Complete paralysis of the external popliteal nerve (common 
peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made when, among other 
things, the veteran's service-connected disabilities result 
in one of the following:  (i) Loss or permanent loss of use 
of one or both feet; (ii) Loss or permanent loss of use of 
one or both hands; (iii) Permanent impairment of vision of 
both eyes: Central visual acuity of 20/200 or less in the 
better eye, with corrective glasses, or central visual acuity 
of more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye.  (iv) For adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. 
§ 3.808.

Under the governing criteria, a certification of eligibility 
for financial assistance in the purchase of one automobile or 
other conveyance in an amount not exceeding that amount 
designated by law, and of basic entitlement to necessary 
adaptive equipment, will be made where the claimant meets the 
requirements which include the following:  (b)(1) One of the 
following must exist and be the result of injury or disease 
incurred or aggravated during active military, naval or air 
service; (i) Loss or permanent loss of use of one or both 
feet; (ii) Loss or permanent loss of use of one or both 
hands; (iii) Permanent impairment of vision of both eyes.  
38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.

The initial question before the Board is whether the veteran 
has loss of use of either the hands or feet.  A review of the 
record establishes that loss of use of both the hands and 
feet is present.  In this regard, the Board observes that the 
November 1999 VA examination of the hands demonstrated that 
the veteran has difficulty with fine motor activity.  It was 
specifically stated that he had trouble picking up small 
objects.  It is also significant to point out that he was 
unable to grip at all.  Moreover, the examination 
demonstrated that the veteran had poor strength and very 
limited range of motion of the fingers.  It is apparent that 
these findings are attributable to his service-connected 
rheumatoid arthritis.  In light of these findings, the Board 
concludes that the weight of the evidence supports the claim 
for special monthly compensation based on loss of use of the 
hands.  

Similarly, the Board notes that the examination of the feet 
conducted by the VA in November 1999 showed that the veteran 
could not pronate or supinate completely while weight 
bearing.  He clearly has very limited ability to ambulate and 
uses an electric scooter when getting around.  The Board 
points out that the examiner also noted that the veteran was 
unsteady on his feet.  There is no evidence of record that 
shows that the clinical findings involving the feet are not 
attributable to his service-connected rheumatoid arthritis.  
In the absence of evidence to the contrary, the Board finds 
that special monthly compensation based on loss of use of the 
feet is established.  

Since the evidence demonstrates that the veteran has loss of 
use of the hands and feet due to his service-connected 
disability, the Board finds that the weight of the evidence 
supports the claim for a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance and 
for adaptive equipment.  


ORDER

Special monthly compensation based on loss of use of the 
hands is granted.

Special monthly compensation based on loss of use of the feet 
is granted.

A certificate of eligibility for assistance in acquiring an 
automobile or other conveyance and adaptive equipment is 
granted.  



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

